Citation Nr: 1708015	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-10 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for vertigo. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965.  The Veteran's DD Form 214 indicates that he had service in the Republic of Vietnam and that he was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing in November 2015.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in March 2016 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2016 Board remand directed the RO to schedule examinations and obtain opinions on the etiology of the Veteran's claimed low back and vertigo disabilities, specifically requesting comment on the Veteran's competent reports of back pain since service and current reports of vertigo.  Examinations were afforded the Veteran and opinions were obtained in June 2016.  Unfortunately, the opinions are not adequate.


Regarding the Veteran's low back disability, the examiner does not address the Veteran's report of ongoing back pain since service discharge.  Additionally, while the examiner notes that the Veteran had back pain in service, the examiner does not address the Veteran's statements regarding being rapidly dropped from helicopters in service.  

With respect to the Veteran's complaints of vertigo, the examiner found no objective evidence of a chronic condition.  The examiner did not address the private treatment records diagnosing vertigo or indicating a relationship between the Veteran's complaints of dizziness and his heart condition.  See, e.g., February 21, 2014 private treatment records.  Further, the examiner's opinion regarding whether the Veteran's vertigo was aggravated by a service-connected condition is not supported by an adequate rationale.  Rather, the examiner wrote, "tinnitus and hearing loss, could be age related."  The meaning of this statement is unclear.  

In light of these deficiencies, these claims must be remanded for a new VA opinion in compliance with the March 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

While on remand, the Veteran's updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records and private records pertaining to the Veteran's back injury and vertigo and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2. Then, return the claims file to the June 2016 VA examiner, if available.  If the examiner is not available, another examiner should respond to the inquiries below.  The examiner should review the claims file and indicate that such a review was completed in the report.  The examiner should opine:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's degenerative arthritis of the spine was incurred in or otherwise caused by his active duty service, to include carrying heavy packs, carrying machine guns, and being rapidly dropped from helicopters.  See March 2011 statement and April 2012 Form 9 Appeal.

The examiner should address the Veteran's reports of back pain since Vietnam.  The examiner is advised that the Veteran is competent to reports his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo was incurred during service, to include the Veteran's presumed exposure to Agent Orange.

The examiner should note the various diagnoses of vertigo throughout the Veteran's treatment records.  See, e.g., treatment records August 1, 2015.  

(c) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo was caused or aggravated by the service-connected tinnitus, bilateral hearing loss, or coronary artery disease. 





The examiner should note medical records showing dizziness and vertigo suspected as an ischemic attack.  See, e.g., private treatment records dated July 20, 2013 and February 21, 2014.  

The examiner is advised that the Veteran is competent to reports his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he or she should explain why.  

3. Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


